United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3044
                        ___________________________

                               Samuel Lewis Taylor

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Unknown Hull, Correctional Officer I, Potosi Correctional Center, Officially and
   Individually; Unknown Milburn, Correctional Officer I, Potosi Correctional
Center, Officially and Individually; Unknown Ruble, Correctional Officer I, Potosi
  Correctional Center, Officially and Individually; Heather Unknown, Corizon,
Potosi Correctional Center, Officially and Individually; Unknown Yancy, Corizon,
  Potosi Correctional Center, Officially and Individually; Troy Steele, Warden,
              Potosi Correctional Center, Officially and Individually

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: October 29, 2013
                            Filed: November 4, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
      Missouri inmate Samuel Taylor appeals from an order of the District Court
dismissing his 42 U.S.C. § 1983 complaint without prejudice under 28 U.S.C.
§ 1915(g), the “three strikes” provision of the Prison Litigation Reform Act. Because
Taylor did not have three qualifying “strikes” at the time he filed this appeal, we grant
his motion to proceed in forma pauperis in this court.

       We also conclude that Taylor did not have three qualifying strikes at the time
he filed this action in the District Court. We have reviewed the three cases that the
District Court identified as strikes, and only two qualify. See Owens v. Isaac, 487
F.3d 561, 563 (8th Cir. 2007) (per curiam) (reviewing de novo a district court’s
interpretation and application of § 1915(g)). Specifically, the dismissal of Taylor v.
Francis, No. 4:12-cv-613, is not a qualifying strike because only some of the claims
asserted were dismissed as legally frivolous, while others were dismissed without
prejudice for improper joinder. The plain language in § 1915(g) requires that the
entire action be dismissed on one or more of three enumerated grounds, i.e., as
frivolous, malicious, or for failing to state a claim. See § 1915(g) (instructing that
three-strikes bar applies if a prisoner has on three or more occasions while detained
brought an action or appeal in federal court that was dismissed as frivolous,
malicious, or for failing to state claim); Tolbert v. Stevenson, 635 F.3d 646, 649–55
(4th Cir. 2011) (collecting cases for the proposition that “action” in § 1915(g)
unambiguously means the entire case or suit and thus that an inmate’s entire “action
or appeal” must be dismissed on one or more of the enumerated grounds to count as
strike); see also Orr v. Clements, 688 F.3d 463, 466 (8th Cir. 2012) (citing Tolbert for
the proposition that “action” under § 1915(g) means “entire ‘case’ or ‘suit’”).

      Accordingly, we vacate the § 1915(g) dismissal, and we remand for further
proceedings.
                     ______________________________




                                          -2-